       Michael A. Keough
       212 378 7545
       mkeough@steptoe.com

       1114 Avenue of the Americas
       New York, NY 10036
       212 506 3900 main                                                              USDC SDNY
       www.steptoe.com
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 11/14/19



       November 11, 2019

       VIA ECF
       The Honorable Gregory H. Woods, U.S.D.J.             MEMORANDUM ENDORSED
       United States District Court
       Southern District of New York
       500 Pearl Street, Room 2260
       New York, NY 10007

                Re:      Reid v. Stella & Dot LLC, No. 19 Cv. 7973(DHW)

       Dear Judge Woods:

              This firm represents Defendant Stella & Dot LLC (“Stella & Dot”) in the above-
       captioned matter.

               We write on behalf of both parties to respectfully request that the Initial Pretrial
       Conference scheduled for November 21, 2019 be adjourned. The reason for this request is that,
       after the conference was initially scheduled, the date for Defendant to respond to Plaintiff’s
       complaint was extended to December 23, 2019 by the Court’s order dated October 27, 2019.
       The parties are still attempting to resolve this matter without judicial intervention and ask that
       the conference be adjourned until after Stella & Dot has responded to the complaint. Plaintiff
       consented to this request on November 11, 2019.

              We respectfully ask Your Honor’s endorsement of this request. Thank you for your
       consideration.

                                                     Respectfully submitted,

                                                     /s/ Michael A. Keough

                                                     Michael A. Keough

       cc: Counsel of Record (via ECF notification)
Application granted. The initial pretrial conference scheduled for November 21, 2019 is adjourned to January
6, 2020 at 2:00 p.m. The joint status letter and proposed case management plan described in the Court’s August
29, 2019 order are due no later than December 30, 2019.
SO ORDERED.
                                                         _____________________________________
Dated: November 14, 2019                                        GREGORY H. WOODS
New York, New York                                             United States District Judge
